     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 1 of 15 PageID #:1




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MARK TREADWELL,                            )
                                           )   No.
       Plaintiff,                          )
                                           )   Judge
       v.                                  )
                                           )   Magistrate Judge
Chicago Police Officers                    )
DAVID SALGADO (#16347),                    )
XAVIER ELIZONDO (#1340), and               )
the CITY OF CHICAGO, Illinois.             )   JURY TRIAL DEMANDED
                                           )
       Defendants.                         )


                                    COMPLAINT

       Now Comes Plaintiff MARK TREADWELL, by his attorneys Matthew Madden

and Molly Armour, and complaining of Defendants DAVID SALGADO and XAVIER

ELIZONDO, and the CITY OF CHICAGO, Illinois, states as follows:

       1.     Defendants Chicago Police Officer David Salgado and Chicago Police

Sergeant Xavier Elizondo fabricated false inculpatory evidence to obtain a search

warrant and to press charges against Plaintiff Mark Treadwell. Because of Defendants

misconduct Mr. Treadwell was wrongfully incarcerated for four months in Cook County

Jail and detained on 24-hour home monitoring for nearly three months while he

awaited trial on false charges.

       2.     Immediately following Defendants’ federal indictment for jarringly similar

misconduct in United States v. Elizondo and Salgado (N.D. Ill. 18 CR 286), the charges

against Mr. Treadwell were dropped and his freedom returned to him.




                                           1
       Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 2 of 15 PageID #:1




        3.    Mr. Treadwell now seeks justice for the harm that the Defendants have

caused and redress for the loss of liberty and hardship he has endured and continues to

suffer as a result of Defendant’s misconduct.

                            JURISDICTION AND VENUE

        4.    This action is brought pursuant to 42 U.S.C. § 1983 and Illinois law to

redress deprivations of Plaintiff’s rights guaranteed by the U.S. Constitution and Illinois

law.

        5.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a) and

supplemental jurisdiction of his state-law claims pursuant to 28 U.S.C. § 1367.

        6.    Venue is proper in this District under 28 U.S.C. 1391(b). Plaintiff resides in

this District and the events that are the basis of these claims occurred within this judicial

district.

                                         PARTIES

        7.    Plaintiff Mark Treadwell is an African-American resident of Chicago,

Illinois. At the time of the allegations contained herein, Plaintiff Treadwell was

employed as a basketball referee, a security guard, and was enrolled as a student at

Morton College.

        8.    Defendants David Salgado and Xavier Elizondo were, at all relevant times

herein, sworn police officers in the Chicago Police Department. Each individual

Defendant was on duty and acting under color of law and within the scope of his

employment with the City of Chicago.

        9.    Defendant City of Chicago is a municipal corporation, duly incorporated

under the laws of the State of Illinois. During all relevant times, the Defendant Police

Officers acted as agents and employees of the City of Chicago.

                                              2
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 3 of 15 PageID #:1




                                        FACTS

      10.    On October 21, 2017, Defendant Officers David Salgado and Sergeant

Xavier Elizondo executed a search warrant at 1645 S. Harding Avenue in Chicago. The

warrant authorized search of that residence and of Plaintiff Mark Treadwell.

      11.    Defendant Salgado obtained that search warrant from a Cook County

Circuit Court judge earlier that day based on a sworn complaint he provided to the court

that contained materially false and fabricated information for the purpose of

establishing probable cause to obtain the warrant.

      12.    Prior to procuring that bogus warrant, Defendant Salgado submitted the

search warrant complaint to the Cook County State’s Attorney and obtained approval.

      13.    Defendant Salgado’s sworn affidavit falsely asserted that earlier on

October 21, 2017 informant “J. Doe” knocked on the front door of the Harding

residence, was let inside by Mr. Treadwell, and then purchased cannabis from Mr.

Treadwell inside the residence.

      14.    That information was wholly fabricated.

      15.    As a result of these false, fabricated representations, the Cook County

judge signed the search warrant to search Mr. Treadwell and the Harding residence.

      16.    The residence at 1645 S. Harding Avenue was owned by Plaintiff

Treadwell’s father.

      17.    On the date the search was executed, there were numerous individuals

who possessed keys to the property allowing them access to the residence.

      18.    On the evening of October 21, 2017, Plaintiff was at the Harding residence

when Defendants Officers approached the house and detained him.



                                            3
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 4 of 15 PageID #:1




       19.    On the basis of the bogus search warrant, Defendant Officers and others

then gained entrance to the property and searched the residence.

       20.    Defendant Sergeant Elizondo knew that the warrant was falsely obtained,

but nonetheless supervised and participated in the bogus search.

       21.    As a result of the unlawful search, the residence and the property therein

were trashed and left in disarray.

       22.    Defendant Salgado purportedly discovered and seized firearms and

narcotics from the residence during the unlawful search that did not belong to Plaintiff.

       23.    After searching the residence pursuant to the illegally obtained warrant

replete with false and fabricated allegations, Defendants Salgado and Elizondo arrested

Plaintiff and he was transported to the Chicago Police Department’s 10th District for

further processing.

       24.    Together, Defendants Salgado and Elizondo agreed and conspired to bring

false allegations and charges against Plaintiff Treadwell.

       25.    In pursuit of this conspiracy, Defendant Salgado created official police

reports which included false and fabricated inculpatory statements attributed to Mr.

Treadwell.

       26.    These fabricated statements included the false assertion that Mr.

Treadwell sold drugs “because I have to make money to eat.”

       27.    Also in pursuit of this conspiracy, Defendant Elizondo ratified and served

as the approving supervisor for some of these false reports.

       28.    As a result of Plaintiff Treadwell’s illegal arrest pursuant to the bogus

warrant, he was charged with numerous serious firearms and controlled substance

offenses and incarcerated.

                                             4
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 5 of 15 PageID #:1




       29.    The Defendants failed to advise the State’s Attorney that the evidence

against Plaintiff was fabricated.

       30.    Thereafter, the State’s Attorney obtained an indictment against Mr.

Treadwell for numerous serious felony offenses for possessing firearms and controlled

substances, including six Class X violations, based on the false and fabricated evidence.

       31.    None of those items belonged to Mr. Treadwell.

       32.    Consequently, Mr. Treadwell was forced to defend himself against these

false charges and to hire counsel to defend him.

       33.    Unable to make bond, Plaintiff Treadwell remained incarcerated at Cook

County Jail, including a period of time in Division 10, a maximum-security division.

       34.    But for the Defendant Officers’ misconduct, the criminal prosecution of

Mr. Treadwell would not have occurred.

       35.    In January 2018, Defendants Elizondo and Salgado were relieved of their

police powers and removed from street duties by the Chicago Police Department

because of allegations that they engaged in similar crimes and other official misconduct

while on duty.

       36.    Plaintiff was incarcerated until February 20, 2018, when he was released

on Cook County Sheriff’s electronic home monitoring. Mr. Treadwell remained on

electronic monitoring for the duration of the case. While on home monitoring, Mr.

Treadwell was subject to 24-hour home incarceration and could not leave his residence

without prior authorization.

       37.    Defendants Elizondo and Salgado, individually, jointly, and/or in

conspiracy, knowingly provided false and fabricated information to the Cook County

State’s Attorney’s Office and to a Cook County judge for the purpose of conducting an

                                            5
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 6 of 15 PageID #:1




illegal search of 1645 S. Harding Avenue, which resulted in the unlawful arrest and

detention of Plaintiff Treadwell for four months, followed by almost three months of

restrictive electronic monitoring.

       38.    On May 10, 2018, Defendants Elizondo and Salgado were arrested and

charged via federal indictment in the Northern District of Illinois. The superseding

indictment charges conspiracy to commit theft, embezzlement, obstruction of justice,

false statements to law enforcement, and conspiracy to deprive residents of Chicago of

the right to be free from unreasonable search pursuant to a warrant knowingly obtained

though false and fabricated information.

       39.    In addition, the indictment specifically alleges that Defendants Elizondo

and Salgado submitted materially false search warrant applications and induced

informants to provide false information to Cook County judges to fraudulently obtain

search warrants so as to seize and steal items from the properties they raided pursuant

to these bogus warrants.

       40.    On May 14, 2018, all state charges against Plaintiff were dismissed and the

case was terminated in Plaintiff Treadwell’s favor.

       41.    Plaintiff was forced to defend himself against these false charges for nearly

seven months resulting in the deprivation of his liberty, a loss of personal freedom,

physical and emotional pain and suffering, mental anguish, humiliation, degradation,

loss of employment, monetary loss, a forced withdrawal as a college student, and

required attendance at multiple court dates.




                                            6
      Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 7 of 15 PageID #:1




                                      COUNT I
                               42 U.S.C. § 1983 Claim
                          Fourth Amendment | Illegal Search

       42.      Each of the Paragraphs in this Complaint is incorporated as if restated

fully herein.

       43.      Defendant Officers violated Plaintiff Treadwell’s rights under the Fourth

and Fourteenth Amendments to the United States Constitution to be free from

unreasonable search.

       44.      The Defendant Officers violated Plaintiff’s Fourth Amendment rights in

that they seized Plaintiff without legal justification and without probable cause and

conducted an illegal search of 1645 S. Harding Avenue, Chicago, Illinois without legal

justification and without probable cause.

       45.      The misconduct described in this Count was objectively unreasonable and

undertaken intentionally with malice, willfulness, or reckless indifference to the rights

of Plaintiff.

       46.      This misconduct was undertaken by Defendant Officers within the scope

of their employment and under color of law.

       47.      As a result of Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, pain and suffering, and other grievous and continuing

injuries and damages as set forth above.


                                    COUNT II
                              42 U.S.C. § 1983 Claim
                         Fourth Amendment | Illegal Seizure

       48.      Each of the Paragraphs in this Complaint is incorporated as if restated

fully herein.


                                              7
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 8 of 15 PageID #:1




       49.      Defendant Officers violated Plaintiff Treadwell’s rights under the Fourth

and Fourteenth Amendments to the United States Constitution to be free from

unreasonable seizure and to due process of law.

       50.      Defendant Officers violated Plaintiff’s Fourth Amendment right in that

they seized Plaintiff without justification and without probable cause.

       51.      The misconduct described in this Count was objectively unreasonable and

undertaken intentionally with malice, willfulness, or reckless indifference to Mr.

Treadwell’s rights

       52.      The Defendants undertook this misconduct under color of law and within

the scope of their employment.

       53.      As a result of Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, pain and suffering, and other grievous and continuing

injuries and damages as set forth above.


                               COUNT III
                            42 U.S.C. § 1983
    Fourth Amendment | Deprivation of Liberty without Probable Cause
              to Institute Criminal Charges Under Manuel

       54.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       55.      The Defendants caused Plaintiff to be detained and imprisoned without

probable cause. Plaintiff was incarcerated for months and then subjected to electronic

monitoring and curtailment of his liberty before the criminal charges against him were

dismissed and he was free from all carceral controls and restrictions of his liberty.

       56.      The misconduct described in this Count was undertaken by the

Defendants under color of law and within the scope of their employment.

                                              8
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 9 of 15 PageID #:1




       57.      This misconduct was objectively unreasonable and was undertaken

intentionally, with malice, or with reckless indifference to the rights of Plaintiff.

       58.      As a result of Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, pain and suffering, and other grievous and continuing

injuries and damages as set forth above.


                                  COUNT IV
                               42 U.S.C. § 1983
                  Fourteenth Amendment | Due Process Violation

       59.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       60.      The Defendants, while acting individually, jointly, and in conspiracy, as

well as under color of law and within the scope of their employment, deprived Mr.

Treadwell of his constitutional right to due process and right not to be deprived of

liberty without probable cause.

       61.      The Defendants manufactured evidence implicating the Defendant in a

crime—including the basis for the search warrant and fabricated police reports—

knowing the evidence was false.

       62.      The Defendants’ misconduct caused the unjust and wrongful criminal

prosecution of Plaintiff and the deprivation of his liberty without probable cause.

Absent this misconduct, the prosecution of Mr. Treadwell could not and would not have

been pursued.

       63.      Defendants’ misconduct violated the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.




                                              9
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 10 of 15 PageID #:1




       64.      As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, pain and suffering, and other grievous and continuing injuries

and damages as set forth above.


                                        COUNT V
                                    42 U.S.C. § 1983
                               Failure to Intervene Claim

       65.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       66.      During the violations of Plaintiff Treadwell’s constitutional rights, the

Defendant Officers stood by without intervening to prevent the misconduct, despite

having the opportunity and duty to do so.

       67.      The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally and with willful indifference to Mr. Treadwell’s rights.

       68.      Because of the Defendant Officers’ failure to intervene to prevent the

violation of his constitutional rights, Mr. Treadwell suffered loss of liberty, pain and

suffering, and other grievous and continuing injuries and damages as set forth above.


                                       COUNT VI
                                    42 U.S.C. § 1983
                                Federal Conspiracy Claim

       69.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       70.      The Defendants conspired and agreed to falsify a search warrant and

frame Mr. Treadwell for criminal violations and to thereby deprive him of his

constitutional rights and liberty under color of law, as described in the various

paragraphs of this Complaint.

                                              10
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 11 of 15 PageID #:1




       71.    In this manner, the Defendants, acting in concert with other unknown

coconspirators, conspired by concerted action to accomplish an unlawful purpose by

unlawful means.

       72.    In furtherance of the conspiracy, the co-conspirators committed overt acts

including fabricating evidence, providing false information in sworn reports, and

providing false information to prosecutors in criminal proceedings against Mr.

Treadwell, all in violation of both state and federal law.

       73.    The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of others.

       74.    As a direct and proximate result of the Defendant Officers’ conspiracy, Mr.

Treadwell’s rights were violated and he suffered loss of liberty, pain and suffering, and

other grievous and continuing injuries and damages as set forth above.


                                     COUNT VII
                                   42 U.S.C. § 1983
                                 Supervisory Liability

       75.    Each Paragraph of this Complaint is incorporated as if fully stated herein.

       76.    Defendant Elizondo was a supervisory officer, a sergeant, who approved,

condoned, or turned a blind eye to unconstitutional conduct, and therefore, is liable as a

supervisor.

       77.    Defendant Elizondo knew that the false and fabricated search warrant

would be used as justification and authority for entering, occupying, and searching 1645

S. Harding Avenue. In addition, Defendant Elizondo knew or reasonably should have

known that Defendant Salgado would violate Mr. Treadwell’s constitutional rights




                                             11
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 12 of 15 PageID #:1




and/or knew or reasonably should have known that Defendant Salgado had a pattern of

engaging in improper searches.

       78.      As a result of the misconduct described in this Count, Mr. Treadwell’s

rights were violated and he suffered loss of liberty, pain and suffering, and other

grievous and continuing injuries and damages as set forth above.


                                       COUNT VIII
                                    State Law Claim
                                  Malicious Prosecution

       79.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       80.      Defendant Officers individually, jointly and/or in conspiracy, initiated and

continued a malicious prosecution without probable cause against Plaintiff.

       81.      The prosecution of Plaintiff terminated in his favor.

       82.      The Defendant Officers’ actions were committed in a willful and wanton

manner.

       83.      As a result of Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, pain and suffering, and other grievous and continuing

injuries and damages as set forth above.


                                      COUNT IX
                                   State Law Claim
                     Intentional Infliction of Emotional Distress

       84.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

       85.      The acts and conduct of the Defendant Officers were extreme and

outrageous. The Defendants’ actions were rooted in an abuse of power or authority, and

                                              12
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 13 of 15 PageID #:1




they were undertaken with intent to cause, or were in reckless disregard of the

probability that their conduct would cause, severe emotional distress to Plaintiff

Treadwell.

       86.    Defendant Officers continued to engage in their misconduct as set forth

above during the pendency of the Plaintiff’s criminal proceeding and continued to

conceal their misconduct.

       87.    Defendants continued to engage in their misconduct as set forth above

during the pendency of the Plaintiff’s criminal proceeding and continued to conceal

their misconduct.

       88.    As a result of the Defendant Officers’ actions, Plaintiff Treadwell suffered

and continues to suffer loss of liberty, mental anguish, humiliation, degradation,

physical and emotional pain and suffering, and other grievous and continuing injuries

and damages as set forth above.


                                      COUNT X
                            State Law Claim for Conspiracy

       89.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

       90.    Defendants Salgado and Elizondo jointly acted and/or conspired among

and between themselves to falsely imprison Mr. Treadwell and/or to continue that

imprisonment, to maliciously prosecute Mr. Treadwell and/or continue that

prosecution, and to intentionally inflict severe emotional distress on Plaintiff.

       91.    In furtherance of this conspiracy or conspiracies, the Defendants

committed the overt acts set forth above.

       92.    The conspiracy or conspiracies were and are continuing in nature.

                                             13
     Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 14 of 15 PageID #:1




                                      COUNT XI
                                     Illinois Law
                               Respondeat Superior Claim

       93.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       94.      While committing the misconduct alleged, Defendants Saldado and

Elizondo were employees, members, and agents of the Defendant City of Chicago, acting

at all relevant times within the scope of their employment.

       95.      Under Illinois law, Defendant City of Chicago is liable as principal for all

violations of Illinois state law committed by their agents pursuant to respondeat

superior.


                                        COUNT XII
                                        Illinois Law
                                      Indemnification

       96.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       97.      Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which its employees are liable within the scope

of their employment.

       98.      The Defendant Officers were employees, members, and agents of the City

of Chicago at all relevant times above.

       99.      The Defendant Officers committed the misconduct alleged above under

color of law and within the scope of employment as employees of the City of Chicago.




                                               14
    Case: 1:19-cv-03179 Document #: 1 Filed: 05/10/19 Page 15 of 15 PageID #:1




         WHEREFORE, Plaintiff MARK TREADWELL demands judgment in his favor

against Defendants CITY OF CHICAGO, DAVID SALGADO, and XAVIER ELIZONDO,

awarding compensatory damages, attorneys’ fees and costs against each Defendant,

punitive damages against the individual Defendants, and any other relief this Court

deems equitable and just.



                                      JURY DEMAND

         Plaintiff demands a trial by jury on all counts, pursuant to Federal Rule of Civil

Procedure 38 and the Seventh Amendment to the United States Constitution.



Dated:          May 10, 2019                              Respectfully Submitted,

                                                          s/ Matthew J. Madden

                                                          Matthew J. Madden
                                                          Attorney At Law, LLC
                                                          209 S. LaSalle, 7th Floor
                                                          Chicago, IL 60604
                                                          (312) 762-9473
                                                          matt@mjmaddenlaw.com


                                                           s/ Molly Armour

                                                          Molly Armour
                                                          Law Office of Molly Armour
                                                          4050 N. Lincoln Avenue
                                                          Chicago, IL 60618
                                                          (773) 746-4849
                                                          armourdefender@gmail.com

                                                          Attorneys for Mark Treadwell




                                              15
